Citation Nr: 1621351	
Decision Date: 05/26/16    Archive Date: 06/08/16

DOCKET NO.  12-21 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for the service-connected low back strain.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due exclusively to the service-connected low back strain.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel



INTRODUCTION

The Veteran had active service from January 1989 to January 2011.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).  The rating claim was denied by the Board in January 2015.  The Board additionally found that the Veteran had raised a claim of entitlement to TDIU based exclusively on his service-connected low back strain; the matter was remanded to the RO for further development and adjudication.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The Veteran appealed the denial of his claim for increase for low back strain to the United States Court of Appeals for Veterans Claims (Court/CAVC) and did not contest the remainder of the January 2015 Board decision.  In a January 2016 Order, the Court vacated that portion of the Board's January 2015 decision denying the claim for increase for low back strain and remanded the matter to the Board for action consistent with the Joint Motion for Remand (JMR).  The Court determined that TDIU due exclusively to the service-connected low back strain was not properly before the Court, as the Board's remand of this issue was not a final and binding determination, and, thus, the Court lacked jurisdiction over this matter.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In vacating the portion of the Board's January 2015 decision denying the claim for a higher initial rating for low back strain, the Court found that the January 2013 VA  examination (relied upon by the Board in rendering its decision) was inadequate since the examiner failed to provide any opinion as to whether the Veteran had additional functional loss and/or limitation of motion during his flare-ups.  The Court additionally found the October 2010 VA examiner did not adequately explain why he could not determine, without resorting to speculation,  whether pain experienced during flare-ups caused additional functional loss.  Finally, the Court found that both the January 2013 and October 2010 VA examiners failed to explain the bases for the opinions on why both could not estimate additional range of motion loss during flare-ups, and the bases were not otherwise apparent in the Board's review of the evidence.  A new VA examination addressing these matters in greater depth is thus "necessary" under 38 C.F.R. § 3.159(c)(4) (2015).

The case must also be remanded for the RO to review additional evidence in the first instance.  In March 2016, the Veteran submitted additional lay statements in support of his claim and expressly requested that his case be remanded to the RO for review of this additional evidence.  See 38 C.F.R. § 20.1304(c). 

Consideration of the TDIU issue is deferred since the claim for increase for low back strain is being remanded for further development and adjudication.  The outcome of this claim may impact the TDIU issue.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA spine examination to determine the current severity of his low back strain.  The claims file must be reviewed in conjunction with this examination.  All indicated tests or studies must be completed.  The examiner must describe all findings in detail.  

Examination findings pertinent to the lumbar spine must be reported to allow for application of VA rating criteria for musculoskeletal disabilities: (a) range of motion must be reported along with the point (in degrees) that motion is limited by additional function loss due to pain, weakness, fatigue or incoordination;  (b) the examiner must perform repetitive range of motion testing and also comment on the degree of limitation of function, if any, due to pain, weakness, lack of endurance, fatigue, or incoordination; (c) the examiner must comment on whether there is additional functional loss and/or limitation of motion due to pain during flare-ups and if so, this must be expressed in terms of estimated loss of range of motion, if possible; (d) the examiner must comment on whether there is any intervertebral disc syndrome and if so, whether there are any incapacitating episodes and the duration of such; (e) the examiner must comment on whether there is any neurological involvement, to include bowel and/or bladder impairment and paralysis or incomplete paralysis of the sciatic nerve and whether such paralysis is mild, moderate, moderately severe, or severe; and (f) the examiner must discuss whether there are any functional limitations associated with, and expected effect on, employment resulting from the Veteran's low back strain on sedentary and physical employment (not including the effects of any non-service connected disabilities or age).  

All opinions must be supported by a detailed rationale in a typewritten report.

2.  Ensure the examiner's opinion is responsive to the determinative issues of the current severity of the low back strain disability, functional loss, and limitation of motion the Veteran experiences during flare-ups of pain or when his back is repeatedly used over a period of time.  If not, return the report for all necessary additional information.  38 C.F.R. § 4.2.

3.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO must readjudicate the claims for higher initial rating for low back strain and TDIU due exclusively to the low back strain, in light of all evidence of record, to include the additional evidence (lay statements) submitted in February and March 2016.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative with an appropriate supplemental statement of the case and afford a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
                                 A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



